Citation Nr: 1712665	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-41 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), to include consideration of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1967.  The Veteran was awarded a Combat Infantryman Badge for his service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

This case was previously before the Board, in July 2013, when the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD, was granted and a 50 percent initial evaluation was assigned.  The Veteran appealed the Board's July 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in April 2014, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied entitlement to an initial evaluation in excess of 50 percent for PTSD, failed to adjudicate a raised claim of entitlement to service connection for alcohol dependence as secondary to service-connected PTSD, and failed to adjudicate entitlement to a TDIU, and remanded the case pursuant to 38 U.S.C. § 7252 (a) for re-adjudication consistent with the Motion. 

The Board remanded the Veteran's claims, consistent with the JMPR in September 2014.  The case has been returned to the Board for further appellate adjudication.

In March 2017, the RO promulgated a statement of the case concerning the issue of entitlement to service connection for an alcohol use disorder.  There is no substantive appeal of record concerning this issue presently; thus, the Board does not have jurisdiction at this time.




FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's service-connected PTSD involves symptoms sufficient to result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a higher rating for PTSD.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was service-connected for PTSD as of February 15, 2006, the date of his claim for service connection for PTSD.

The Veteran's PTSD has been rated initially as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code section, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).  

The Veteran was afforded a VA psychiatric examination in July 2008.  The examiner did not specifically comment on unemployability but indicated that the Veteran's PTSD was mild.  The examiner did indicate that the Veteran's depressive disorder and paranoid personality features are due to his PTSD.

In May 2015, the Veteran was afforded an additional VA examination.  The examiner indicated that the Veteran's alcohol use disorder would affect his occupational functioning more than his PTSD (also noting that the issues were made worse by each other) but that, his PTSD and depression symptoms cause hypervigilance and irritability, increasing the risk of interpersonal conflict in a work environment that requires frequent interactions with others, 2) PTSD and depression symptoms such as reduced concentration, increased distractibility, and slowed reactions could increase the possibility of someone being accidently injured in a work place environment that had moving equipment or machinery 3) PTSD and depression symptoms of decreased concentration, irritability, and slowed reaction times make it more likely that the Veteran could become involved in an accident or get lost in a work environment that required driving,  4) PTSD and depression symptoms of impaired concentration, low energy, slowed reactions could result in decreased productivity in any work environment, 5) PTSD and depression symptoms of impaired concentration, low energy, slowed reactions could make it very difficult for the Veteran to function adequately in an environment that required a lot of mental processing (such as a fast paced, complex, or frequently changing work environment), 6) PTSD and depression symptoms could cause excessive absenteeism, tardiness, and the need to leave work early due to depressed mood, low energy, low motivation, etc.

The Veteran submitted a January 2017 private psychiatric evaluation.  The examiner indicated that he had reviewed the entirety of the claims file and cited appropriately to the record.  The psychologist indicated that the Veteran's depression manifests in depressed mood, markedly diminished interest in activities, psychomotor agitation, fatigue and anergia, along with feelings of worthlessness and decreased concentration.  The psychologist also indicates that the Veteran's Panic Disorder, Agoraphobia and Anxiety are related to his service-connected PTSD.  The psychologist opined that the Veteran is totally occupationally impaired as he would not be able to respond favorably to a supervisor or interact cooperatively with coworkers; his concentration and attention are markedly affected; and he would have great difficulty completing tasks in a timely and acceptable manner due to his psychological impairment.

The Veteran is apparently unemployed, and with consideration of statements from the VA examiner and the private report, the preponderance of the evidence indicates that the Veteran was unemployable due to his service-connected PTSD.  Thus, the preponderance of the evidence indicates that his PTSD warrants a 100 percent disability rating.

In this case, the Veteran asserted that he is unable to work due to his PTSD.  The Board observes that the Veteran is only service-connected for PTSD.  Since the Veteran is being assigned a total schedular rating for PTSD, the matter of whether this disability warrants a TDIU is moot.  See 38 C.F.R. § 4.16.  


ORDER

Entitlement to an evaluation of 100 percent for PTSD is allowed, subject to the regulations governing the award of monetary benefits.





____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


